*903OPINION.
Graupner :
The taxpayer contends that the situation presented for our consideration is a simple one, consisting only of a purchase of *904shares of stock for cash, the receipt of a less amount upon surrender of the stock, and a consequent deductible loss. The transaction thus presented is so simple that it is confounding.
Before March 30, 1918, the taxpayer owned directly, or controlled, all of the stock of the Company, and, therefore, the Company was an affiliated subsidiary of the taxpayer. The liquidation of the Company did not in any way produce a loss which the taxpayer would be allowed to deduct under section 234 (a) of the Revenue Act of 1918.